Exhibit 10.1

SECOND AMENDMENT TO FIRST AMENDED AND RESTATED CREDIT AGREEMENT

This Second Amendment to First Amended and Restated Credit Agreement, is dated
the 21st day of September, 2017 (this “Amendment”), by and among Calgon Carbon
Corporation, a Delaware corporation (“Calgon Carbon”), each of the Guarantors
(as defined herein), each of the Lenders (as defined herein) party hereto and
PNC Bank, National Association (“PNC”), as administrative agent for the Lenders
(PNC, in such capacity, the “Administrative Agent”).

W I T N E S S E T H:

WHEREAS, Calgon Carbon, the other Borrowers from time to time party thereto
(together with Calgon Carbon, collectively the “Borrowers” and each a
“Borrower”), the Guarantors from time to time party thereto (the “Guarantors”),
PNC and various other financial institutions party thereto (PNC and such other
financial institutions are each, a “Lender” and collectively, the “Lenders”) and
the Administrative Agent entered into that certain First Amended and Restated
Credit Agreement, dated as of October 4, 2016, as amended by that certain First
Amendment to First Amended and Restated Credit Agreement, dated February 24,
2017 (as further amended, modified, supplemented or restated from time to time,
the “Credit Agreement”); and

WHEREAS, the parties desire to amend certain provisions of the Credit Agreement
pursuant to the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the premises contained herein and other
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto agree
as follows:

1.    All capitalized terms used herein which are defined in the Credit
Agreement shall have the same meaning herein as in the Credit Agreement unless
the context clearly indicates otherwise.

2.    The definition of “Change of Control “ set forth in Section 1.1
[Definitions] of the Credit Agreement is hereby amended and restated in its
entirety as follows:

Change of Control shall mean any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)), shall become the “beneficial owner” (as defined in Rules
13(d)-3 and 13(d)-5 under the Exchange Act), directly or indirectly, of more
than 50% of the Equity Interests of the Parent.



--------------------------------------------------------------------------------

3.    The amendment set forth in Section 2 of this Amendment shall not become
effective until the Administrative Agent has received the following, each in
form and substance acceptable to the Administrative Agent:

 

  (a) this Amendment, duly executed by the Borrower, the Guarantors, the
Required Lenders and the Administrative Agent;

 

  (b) payment of all fees and expenses owed to the Administrative Agent and its
counsel in connection with this Amendment; and

 

  (c) such other documents as may be reasonably requested by the Administrative
Agent.

4.    The Loan Parties hereby reconfirm and reaffirm that all representations
and warranties, agreements and covenants made by and pursuant to the terms and
conditions of the Credit Agreement and in each other Loan Document are true and
correct in all material respects (without duplication of any materiality
qualifier contained therein), before and after giving effect to this Amendment,
as though made on and as of the date hereof, except for those made specifically
as of another date, in which case such representations and warranties shall be
true and correct in all material respects as of such date or time.

5.    The Loan Parties represent and warrant that no Potential Default or Event
of Default exists under the Credit Agreement, nor will any occur as a result of
the execution and delivery of this Amendment or the performance or observance of
any provision hereof.

6.    Each reference to the Credit Agreement that is made in the Credit
Agreement or any other document executed or to be executed in connection
therewith shall hereafter be construed as a reference to the Credit Agreement as
amended hereby.

7.    The agreements contained in this Amendment are limited to the specific
agreements contained herein. Except as amended hereby, all of the terms and
conditions of the Credit Agreement and the other Loan Documents shall remain in
full force and effect. This Amendment amends the Credit Agreement and is not a
novation thereof.

8.    This Amendment may be executed in any number of counterparts and by the
different parties hereto on separate counterparts each of which, when so
executed, shall be deemed to be an original, but all such counterparts shall
constitute but one and the same instrument. Delivery of an executed counterpart
of a signature page of this Amendment by telecopy or e-mail shall be effective
as delivery of a manually executed counterpart of this Amendment.

9.    This Amendment shall be governed by, and shall be construed and enforced
in accordance with, the Laws of the Commonwealth of Pennsylvania without regard
to its conflict of laws principles. The Loan Parties hereby consent to the
jurisdiction and venue of the courts of the Commonwealth of Pennsylvania sitting
in Allegheny County, Pennsylvania and of the United States District Court for
the Western District of Pennsylvania, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Amendment.

[INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO SECOND AMENDMENT TO

FIRST AMENDED AND RESTATED CREDIT AGREEMENT]

IN WITNESS WHEREOF, and intending to be legally bound, the parties hereto, have
caused this Amendment to be duly executed by their duly authorized officers on
the day and year first above written.

 

    BORROWER: WITNESS:     Calgon Carbon Corporation,     a Delaware corporation

/s/ Natalie Fortwangler

    By:  

/s/ Robert Fortwangler

    Name:   Robert Fortwangler    

Title:

Officer

  Senior Vice President & Chief Financial




--------------------------------------------------------------------------------

[SIGNATURE PAGE TO SECOND AMENDMENT TO

FIRST AMENDED AND RESTATED CREDIT AGREEMENT]

 

    GUARANTORS: WITNESS:     Calgon Carbon Investments, Inc.,     a Delaware
corporation

/s/ Holly M Whalen

    By:  

/s/ Chad Whalen

    Name:   Chad Whalen     Title:   Vice President and Secretary WITNESS:    
Calgon Carbon UV Technologies LLC,     a Delaware limited liability company

/s/ Holly M Whalen

    By:  

/s/ Chad Whalen

    Name:   Chad Whalen     Title:   Manager, Vice President and Secretary



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO SECOND AMENDMENT TO

FIRST AMENDED AND RESTATED CREDIT AGREEMENT]

 

ADMINISTRATIVE AGENT AND LENDERS: PNC BANK, NATIONAL ASSOCIATION, as a Lender
and as Administrative Agent

By:  

/s/ Tracy J. DeCock

Name:   Tracy J. DeCock Title:   Senior Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO SECOND AMENDMENT TO

FIRST AMENDED AND RESTATED CREDIT AGREEMENT]

 

CITIZENS BANK OF PENNSYLVANIA, as a Lender By:  

/s/ Donald P. Haddad

Name:   Donald P. Haddad Title:   SVP



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO SECOND AMENDMENT TO

FIRST AMENDED AND RESTATED CREDIT AGREEMENT]

 

BANK OF AMERICA, N.A, as a Lender

By:  

/s/ Susan Rich

Name:   Susan Rich Title:   Vice President